Citation Nr: 1214973	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-40 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for right lower extremity peripheral neuropathy, to include as secondary to service-connected type II diabetes mellitus.  

2.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for left lower extremity peripheral neuropathy, to include as secondary to service-connected type II diabetes mellitus.  

3.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for right upper extremity peripheral neuropathy, to include as secondary to service-connected type II diabetes mellitus.  

4.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for left upper extremity peripheral neuropathy, to include as secondary to service-connected type II diabetes mellitus.  

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.  

6.  Entitlement to service connection for a heart condition, other than hypertension, to include as secondary to service-connected type II diabetes mellitus.  

7.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

8.  Entitlement to earlier effective dates for the assignment of increased ratings for bilateral hearing loss, evaluated as 10 percent disabling effective September 8, 2008 and 50 percent disabling effective April 27, 2009.  

9.  Whether the reduction in evaluation of bilateral hearing loss, from 50 percent disabling to 20 percent disabling, effective September 4, 2010, was proper.  


REPRESENTATION

Appellant represented by:	Calvin, Hansen, Attorney


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009, August 2009, and January 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In the July 2009 rating decision, the RO, in pertinent part, granted an increased, 50 percent rating for bilateral hearing loss, effective April 27, 2009; continued a 50 percent rating for PTSD; and denied service connection for hypertension and a heart condition.  In the August 2009 rating decision, the RO found that new and material evidence had not been submitted sufficient to reopen claims for service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to service-connected type II diabetes mellitus.  In the January 2011 rating decision, the RO, in pertinent part, reduced the evaluation of service-connected bilateral hearing loss from 50 percent to 20 percent, effective September 4, 2010.  

The Board notes that, as indicated in the October 2009 statement of the case (SOC) addressing the claim for an earlier effective date for the assignment of a 50 percent rating for bilateral hearing loss, in an October 2009 rating decision, the RO granted a 10 percent rating for bilateral hearing loss, effective September 8, 2008.  Accordingly, the Board has characterized the earlier effective date claim as reflected on the title page.  

The Board also notes that, in a June 2011 rating decision, the RO indicated that a special review of the Veteran's claims file had been mandated pursuant to Nehmer v. United States Department of Veterans Affairs, 712 F. Supp. 1404, 1409   (N.D. Cal. 1989).  The RO denied service connection for ischemic heart disease for purposes of retroactive benefits.  The Board finds that the Veteran's claim for service connection for a heart condition, denied in the July 2009 rating decision, remains in appellate status.  

The claims file reflects that the earlier effective date claim and the claim for service connection for a heart condition were most recently addressed in an October 2009 SOC and the requests to reopen claims for service connection for peripheral neuropathy in each of the extremities were most recently addressed in a December 2009 SOC.  Additional medical records have been associated with the claims file since issuance of these SOCs.  However, this evidence is not pertinent to the requests to reopen claims for service connection for peripheral neuropathy, the claim for service connection for a heart condition other than hypertension, or the earlier effective date claim.  In this regard, the Board notes that, as will be discussed below, the medical evidence of record at the time of issuance of the October and December 2009 SOCs was negative for findings of peripheral neuropathy in the extremities or a heart condition other than hypertension.  The medical evidence subsequently associated with the record continues to fail to show current peripheral neuropathy or a heart condition other than hypertension.  Accordingly, the evidence is redundant.  Additionally, the evidence associated with the claims file since October 2009 does not include any records pertaining to hearing loss dated prior to April 27, 2009 and, therefore, is not pertinent to the earlier effective date claim.  Thus, remand for consideration of this additional evidence by the RO is not necessary.  See 38 C.F.R. §§ 19.37, 20.800 (2011).  

The Board notes that the claims file reflects that the Veteran was previously represented by Disabled American Veterans (as reflected in a February 1975 VA Form 23-22, Appointment of Service Organization as Claimant's Representative).  In March 2005, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing Richard J. Mahlin as his representative.  In April 2009, the Veteran filed a VA Form 21-22a appointing Calvin Hansen as his representative.  The Board recognizes the change in representation.

In his February 2011 notice of disagreement, the Veteran asserted that he was appealing the January 2011 rating decision as regards the reduction from 50 percent to 20 percent for bilateral hearing loss as well as the matter of entitlement to an increased rating for bilateral hearing loss.  In the August 2011 statement of the case (SOC), the RO found that no revision was warranted in the decision which reduced the evaluation of bilateral hearing loss from 50 percent to 20 percent disabling, effective September 4, 2010.  The RO also noted that the Veteran's VA treatment records had been reviewed, but did not reflect that any change had been warranted for increased compensation since the reduction was implemented on September 4, 2010.  As will be discussed below, the Board's decision herein restores the 50 percent rating for bilateral hearing loss, effective September 4, 2010.  It is unclear whether the Veteran is seeking a rating in excess of 50 percent for bilateral hearing loss.  In light of the foregoing, the matter of entitlement to a rating in excess of 50 percent for bilateral hearing loss is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

Additionally, in July 2005, the Veteran asserted that he wanted to file a claim for his son's birth defect, specifically a cleft lip and palate.  A handwritten note on this claim reflects that it was forwarded to the Denver RO.  There is no indication in the record before the Board that a claim for service connection for the Veteran's son's birth defect has been adjudicated.  Thus, this matter is also referred to the RO for appropriate action.  The issue of entitlement to service connection for a birth defect of the Veteran's son has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hypertension and entitlement to a rating in excess of 50 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished.

2.  In a December 2005 rating decision, the RO denied service connection for peripheral neuropathy of the right and left lower extremities and the right and left upper extremities, to include as secondary to service-connected type II diabetes mellitus; although notified of the denial in a December 2005 letter, the Veteran did not initiate an appeal.

3.  No new evidence associated with the claims file since the December 2005 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claims for service connection for peripheral neuropathy of the right and left lower extremities or the right and left upper extremities, to include as secondary to service-connected type II diabetes mellitus, or raises a reasonable possibility of substantiating those claims.

4.  There is no competent and credible evidence that the Veteran has a heart condition other than hypertension.  

5.  A September 8, 2008 VA audiological examination report documented Level IV hearing loss in the right ear and Level V hearing loss in the left ear; this VA examination report is accepted as the date of the Veteran's claim for an increased rating for bilateral hearing loss.

6.  It is not factually ascertainable that the Veteran's service-connected bilateral hearing loss increased in severity in the year prior to September 8, 2008.  

7.  It is not factually ascertainable from any evidence dated or received between September 8, 2008 and April 27, 2009 that the criteria for a 50 percent rating for bilateral hearing loss were met.

8.  In a January 2011 rating decision, the RO reduced the evaluation for the Veteran's service-connected bilateral hearing loss from 50 percent to 20 percent, effective September 4, 2010; as of September 4, 2010, the 50 percent rating for service-connected bilateral hearing loss had been in effect for less than five years.  

9.  The evidence of record at the time of the January 2011 rating decision did not establish improvement in the Veteran's service-connected bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The December 2005 rating decision which denied service connection for peripheral neuropathy of the right and left lower extremities and the right and left upper extremities, to include as secondary to service-connected type II diabetes mellitus, is final. 38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As evidence received since the December 2005 rating decision, regarding the claims for service connection for peripheral neuropathy of the right and left lower extremities and the right and left upper extremities, to include as secondary to service-connected type II diabetes mellitus, is not new and material, the criteria for reopening the claims for service connection are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for a heart condition other than hypertension are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

4.  The criteria for an effective date earlier than September 8, 2008, for the assignment of a 10 percent rating for bilateral hearing loss are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2011).

5.  The criteria for an effective date earlier than April 27, 2009, for the assignment of a 50 percent rating for bilateral hearing loss are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2011).

6.  The reduction of the disability rating for the Veteran's service-connected bilateral hearing loss from 50 percent to 20 percent was not proper, and the 50 percent disability rating is restored, effective September 4, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.3, 4.7, 4.21 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims herein decided.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Given the favorable decision to restore the 50 percent evaluation for bilateral hearing loss, effective September 4, 2010, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

The Board notes that the request for earlier effective dates for the assignment of increased ratings for bilateral hearing loss is a downstream issue in that it arose from the grant of an increased rating.  The earlier effective date claim was initiated by a notice of disagreement.  In such instances, the original claim (here, the claim for an increased rating) has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, as the Veteran's earlier effective date claim was appealed directly from the increased evaluation assigned, no further action under section 5103(a) is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As regards the remaining claims herein decided, the claim for service connection for a heart condition and the requests to reopen claims for service connection for peripheral neuropathy of each of the extremities, these claims were received in April 2009.  Thereafter, the Veteran was notified of the information and evidence necessary to substantiate his claims for service connection, on direct and secondary bases, and the general provisions of the VCAA by the RO in correspondence dated in May 2009.  In a July 2009 letter, the RO advised the Veteran that his claims for service connection for peripheral neuropathy had previously been denied, and that new and material evidence would be required to reopen the claims.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.  Thereafter, the claims were reviewed and the July 2009 and August 2009 rating decisions were issued.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in March 2006 and the aforementioned May 2009 and July 2009 letters.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

A review of the July 2009 VCAA notice letter shows the RO identified the bases for the denial of service connection for peripheral neuropathy of each of the extremities in the prior decision and provided notice that described what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  In this regard, the RO advised the Veteran that his claim was previously denied because service treatment records were negative for complaints regarding or treatment for peripheral neuropathy, and there was no evidence of a chronic condition which became manifest to a compensable degree within one year of release from active duty.  The Board notes that the Veteran's claim for service connection for peripheral neuropathy in each of the extremities was also previously denied as a review of the Veteran's VA and private treatment records revealed no evidence that he had been diagnosed with peripheral neuropathy.  While the July 2009 letter did not advise the Veteran of this basis for his denial, nor did it notify him of the information and evidence necessary to substantiate the underlying claims for service connection, the Board notes that the Veteran had previously been notified of the information and evidence necessary to substantiate his claims for service connection for peripheral neuropathy in the April 2009 VCAA letter.  Thus, the Board finds that the Veteran was adequately notified of the bases for the prior denial of his claims and of the information and evidence necessary to substantiate the underlying claims for service connection.  

The Board notes that the July 2009 letter incorrectly identified the date of the rating decision previously denying service connection for peripheral neuropathy as December 30, 1985, as opposed to December 30, 2005.  However, the Board finds that this mistake constitutes harmless error and has not prejudiced the Veteran.  In this regard, the reason articulated by the RO for the denial in the December 2005 decision was as listed in the July 2009 letter, that service treatment records were negative for complaints regarding or treatment for peripheral neuropathy, and there was no evidence of a chronic condition which became manifest to a compensable degree within one year of release from active duty.  There is no indication that the reference to a December 1985 rating decision, as opposed to a December 2005 rating decision, has affected the outcome of these claims or the essential fairness of the adjudication.  See Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007); Mayfield v. Nicholson, 19 Vet. App. 103, 115-16 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, the Board finds that no prejudice exists.  See id.; see also Shinseki v. Sanders, 129 S. Ct. 1696, 1704-06 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).  In addition to the foregoing, the Board highlights that the Veteran has been represented by an attorney since March 2005.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service treatment records and VA and private treatment records have been obtained and associated with his claims file.  In addition, the Veteran was afforded a VA examination to evaluate his diabetes mellitus and claimed complications in May 2009.  

As will be discussed below, the claim for service connection for hypertension is being remanded, in part, to obtain records of treatment from a private physician, Dr. N.B., as the claims file reflects treatment from this physician in September 1999 and June 2003.  There is no indication that these records would include evidence of current peripheral neuropathy or a heart condition other than hypertension.  In this regard, as will be discussed below, on VA examination in May 2009, the Veteran himself denied symptoms of cardiac disease and peripheral neuropathy.  Moreover, there is no indication that these records would include the results of audiometric testing pertinent to the claim for earlier effective dates for the assignment of increased ratings for bilateral hearing loss.  Notably, the only records of treatment from Dr. N.B. currently associated with the claims file, dated in July 2005, indicate that the Veteran was getting most of his medical care through VA.  As indicated above, the Veteran's VA treatment records have been associated with the claims file.  As such, a remand to obtain records of treatment from Dr. N.B. would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary prior to adjudication of the claims herein decided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.


Factual Background and Analysis - New and Material Evidence

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id., at 120.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In August 2005, the Veteran filed a claim for service connection diabetes mellitus and peripheral neuropathy of the upper and lower extremities.  In a December 2005 rating decision, the RO granted service connection for type II diabetes mellitus, but denied service connection for peripheral neuropathy of the right and left upper and lower extremities, to include as secondary to service-connected type II diabetes mellitus.  In discussing the reasons for its decision, the RO noted that a review of the Veteran's VA and private treatment records showed no evidence that he had been diagnosed with peripheral neuropathy.  The RO went on to state that the service treatment records were negative for complaints regarding or treatment for peripheral neuropathy, and there was no evidence that a chronic condition became manifest to a compensable degree within one year of release from active duty.  Although notified of the RO's December 2005 denial in a December 2005 letter, the Veteran did not appeal that decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.104 (2011).

In making the finding that the December 2005 rating decision is final, the Board has carefully considered that the claims file reflects that, in August 2005, the Veteran's attorney advised the RO that the Veteran had been scheduled for a VA examination for August 26, 2005, but that the Veteran was going to be transferred to Colorado and then Wyoming for work, and would not return to Lincoln until October 2005.  He requested that alternative arrangements be made for the Veteran's VA examination, and indicated that the Veteran was not refusing to attend a VA examination.  In an October 2005 letter, the VA Medical Center (VAMC) advised the Veteran's attorney that it had received a VA examination request from the RO, and advised the Veteran's attorney that he had 10 calendar days to respond that his client would accept and attend a VA examination, or provide good cause as to why one could not be scheduled.  The VAMC indicated that, if it did not receive a response within 10 calendar days, such would be taken as the Veteran's refusal to submit to a VA examination without good cause.  The VAMC added that appointments would be scheduled when an acceptance letter was received.  The same month, the Veteran's attorney filed an NOD with the VAMC's letter.  The NOD was mailed to the RO and the VAMC.  Handwritten notes on both NODs indicate that the issues were not appealable.  A November 2005 print-out reflects that the Veteran's VA examinations were cancelled for failure to report.  In the December 2005 rating decision, the RO noted that it had scheduled the Veteran for a VA examination, but that he failed to respond to attempts by the VAMC to schedule the examination.  The RO advised the Veteran that if he wanted to report for a VA examination he should so indicate.  In correspondence dated in February 2006, the Veteran's attorney indicated that the Veteran had not yet received an SOC regarding his October 2005 NOD with the VAMC's decision.  His correspondence was sent to the VAMC business office.  

The record before the Board does not include any communication from the VAMC to the Veteran or his attorney regarding the October 2005 correspondence designated as an NOD.  Nevertheless, the fact remains that, regardless of his dissatisfaction with the VAMC's procedures for scheduling a VA examination, the Veteran did not initiate an appeal of the December 2005 rating decision denying service connection for peripheral neuropathy of the upper and lower extremities.  As such, that rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Evidence of record at the time of the December 2005 rating decision consisted of the Veteran's service treatment records, which are negative for complaints regarding or treatment for peripheral neuropathy.  In his Report of Medical History at separation the Veteran denied neuritis.  On separation examination in July 1971, clinical evaluation of the neurologic system was normal.  

On VA examination in June 1973, examination of the neurological system revealed the Veteran's motor status, coordination, reflexes, and equilibrium to be normal.  

Also associated with the claims file at the time of the December 2005 rating decision were records of VA treatment dated from April 1977 to July 2005.  On diabetic foot examination in November 2002 and January 2004, sensation testing was normal.  In a December 2002 note, the Veteran's physician noted that he had arm pain, possibly secondary to his cervical spine.  He was referred to orthopedics.   

At the time of the December 2005 rating decision, the evidence of record also included a July 2005 record from the Veteran's private physician, Dr. N.B.  This record reflects that the Veteran complained of chronic neck problems, but denied any weakness or radiculopathy-type symptoms or numbness.  Examination of the extremities revealed normal deep tendon reflexes.  

The Veteran filed a request to reopen his claims for service connection for peripheral neuropathy in April 2009.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the December 2005 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence associated with the claims file since the December 2005 rating decision includes VA treatment records dated from July 2005 to August 2011.  These records are negative for complaints regarding or treatment for peripheral neuropathy.  Rather, diabetic foot examinations in April 2007, February 2008, and December 2009 revealed normal sensation.  

On VA neurological examination in September 2008, performed in conjunction with a claim for service connection for headaches, light touch, vibratory sense, and position sense were all normal.  

The Veteran was afforded a VA diabetes mellitus examination in May 2009.  The examiner noted that, according to the Veteran's records, he was diagnosed with diabetes mellitus in 2002.  The Veteran described occasionally experiencing some tingling in his hands and fingers with driving.  The examiner indicated that this appeared to be entirely positional in nature, noting that the Veteran was not describing any symptoms consistent with diabetic peripheral neuropathy affecting the hands, fingers, feet, or toes.  The Veteran himself denied symptoms of neurovascular disease, peripheral neuropathy, and diabetic neuropathy.  [Parenthetically, the Board notes that the Veteran, confusingly, did report erectile dysfunction, and described diabetic neuropathy as a contributing cause.  Service connection for erectile dysfunction was granted in a July 2009 rating decision.]

On neurologic examination, there was no motor or sensory loss on either the right or left and deep tendon reflexes were normal, bilaterally.  Following examination, the examiner rendered a diagnosis of type II diabetes mellitus, but stated that there was no diagnosis of neurologic disease.  He specifically opined that there was no current evidence of peripheral neuropathy.  

On VA General Medical examination in August 2010, the Veteran denied a history of weakness or paralysis, paresthesias, numbness, or other neurologic symptoms.  Examination of the upper and lower extremities revealed no abnormal findings.  

At the time of the December 2005 rating decision, there was no evidence of peripheral neuropathy during service, nor was there any evidence of current peripheral neuropathy in the right or left upper or lower extremities.  None of the evidence associated with the claims file since December 2005 indicates that the Veteran has peripheral neuropathy in any extremity.  Rather, the May 2009 VA examiner specifically opined that there was no evidence of peripheral neuropathy and, on VA examination in August 2010, the Veteran himself denied a history of weakness or paralysis, paresthesias, numbness, or other neurologic symptoms.  

Based on the foregoing, the Board finds that the evidence associated with the claims file since the December 2005 rating decision does not relate to an unestablished fact necessary to substantiate the claims for service connection for peripheral neuropathy of the right and left upper and lower extremities, to include as secondary to service-connected type II diabetes mellitus, nor does it raise a reasonable possibility of substantiating the claims.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claims for service connection for peripheral neuropathy of the right and left upper and lower extremities, to include as secondary to service-connected type II diabetes mellitus, has not been received.  As such, the requirements for reopening these claims are not met, and the December 2005 denial of the claims remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


Factual Background and Analysis - Service Connection

As noted above, service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can be granted for certain chronic diseases, including cardiovascular-renal disease, if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring actual service on land in Vietnam.  

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e)  shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service. 38 C.F.R. § 3.307(a)(6)(ii).  Recently, VA amended the list of covered diseases presumed service-connected due to herbicide exposure to include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See 75 Fed. Reg. 52,202 -53,216 (Aug. 31, 2010), codified at 38 C.F.R. § 3.309(e). 

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994).

Service treatment records are negative for complaints regarding or treatment for a heart condition.  In his Report of Medical History at separation, the Veteran denied pain or pressure in his chest, palpitation or pounding heart, and high or low blood pressure.  On separation examination in July 1971, clinical evaluation of the heart was normal.  

On VA examination in June 1973, the Veteran's heart was normal size on percussion.  Rhythm was regular and all heart sounds were present in their normal location, of good quality, with normal intensity and duration.  Peripheral pulses had good pulse volume.  

Post-service records of VA treatment, dated from April 1977 to August 2011 include an April 1977 EKG which revealed minor nonspecific ST changes and sinus arrhythmia.  Chest X-ray that same month was normal.  Chest X-ray in December 1991 did not indicate cardiomegaly.  A March 1992 chest X-ray was essentially negative, although there was elevation of the diaphragm, bilaterally, apparently due to the Veteran's obesity.  An April 2007 VA treatment record indicates that the Veteran's cardiolyte test was normal.  Chest X-ray from the same month revealed no acute cardiopulmonary disease.  

The Veteran was afforded a VA diabetes mellitus examination in May 2009.  He gave a history of hypertension since 1995, but denied any history of known coronary artery disease.  The Veteran himself denied symptoms of cardiac disease.  On cardiovascular examination, jugular venous distention, murmur, click, pericardial rub, carotid bruits, and abdominal pulsation or mass were absent.  Heart sounds were present at S1 and S2 and rhythm was regular.  The examiner rendered diagnoses of type II diabetes mellitus and hypertension; however, he specifically commented that there was no current evidence of a heart condition.    

On VA general medical examination in August 2010, the Veteran gave a history of hypertension, but denied a history of myocardial infarction, hypertensive heart disease, heart rhythm disturbance, valvular heart disease, congestive heart failure, or other heart disease.  Cardiac examination revealed no evidence of congestive heart failure or pulmonary hypertension.  Heart sounds were present at S1 and S2, with no extra sounds, and rhythm was regular.  The examiner specifically commented that no heart abnormality had been diagnosed.  

The Veteran was afforded a VA heart examination in December 2010.  The examiner indicated that the Veteran did not have ischemic heart disease, nor did he have congestive heart failure.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a heart condition other than hypertension is not warranted.  The Board notes that the claim for service connection for hypertension is being remanded for additional development.  

In this regard, there is no medical evidence of a current heart condition other than hypertension.  Rather, the May 2009 VA examiner specifically commented that the Veteran had no current evidence of a heart condition, the August 2010 VA examiner specifically commented that no heart abnormality had been diagnosed, and the December 2010 VA examiner stated that the Veteran did not have ischemic heart disease or congestive heart failure.  

The Board has considered the finding of minor nonspecific ST changes and sinus arrhythmia on EKG in April 1977.  However, a successful service connection claim requires evidence of a current disability at the time of claim, as opposed to some time in the past.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).

 In this case, the Veteran filed his claim for service connection for a heart condition in April 2009.  The evidence of minor nonspecific ST changes and sinus arrhythmia 32 years prior to the date of his current claim cannot satisfy the requirement of a current disability.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent and persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for a heart condition other than hypertension must be denied because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.  

While the Veteran has asserted that he has a heart condition secondary to type II diabetes mellitus, and the RO has considered entitlement to service connection for ischemic heart disease based on the Veteran's presumed in-service herbicide exposure, in the absence of evidence of a current heart condition other than hypertension, service connection is not warranted under any potentially applicable theory of entitlement.  

Based on the foregoing, the claim for service connection for a heart condition other than hypertension must be denied because the first essential criterion for a grant of service connection, evidence of a current disability upon which to predicate a grant of service connection, has not been met.    


Factual Background and Analysis - Earlier Effective Date

In the July 2009 rating decision, the RO increased the rating of the Veteran's bilateral hearing loss from 0 percent to 50 percent, effective April 27, 2009.  The Veteran filed a notice of disagreement (NOD) later that month, in which he indicated that he was seeking an increased rating prior to April 27, 2009.

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2008).

Specifically with regard to claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A claim is defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in   entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).

VA or uniformed services medical records may form the basis of an informal claim for increased benefits where a formal claim for service connection has already been allowed.  38 C.F.R. § 3.157.  Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  For all other reports, including reports from private physicians, laymen, and state and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2-3).  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).

Historically, in an August 1973 rating decision, the RO granted service connection and assigned an initial noncompensable (0 percent) rating for hearing loss.  The noncompensable rating was continued in June 1975, October 1978, and December 2005 rating decisions.  The Veteran did not initiate an appeal as regards a claim for an increased rating for hearing loss following any of these rating decisions.  

Following the December 2005 rating decision, no communication was received from the Veteran concerning the rating assigned for his service-connected bilateral hearing loss until he filed a claim for an increased rating on April 27, 2009.  The Board points out, however that the Veteran was afforded a VA audiological examination in conjunction with a claim for service connection for Meniere's disease on September 8, 2008.  Pursuant to 38 C.F.R. § 3.157, the Board accepts the September 2008 VA examination report as the date of the Veteran's claim for an increased rating.  

Based on the findings on VA examination in September 2008, the RO granted an increased, 10 percent, rating for bilateral hearing loss, effective September 8, 2008.  However, the Board finds that there is no medical evidence from which it is factually ascertainable that an increase in disability to a level warranting a 10 percent rating had occurred within one year prior to September 2008, or that an increase in disability to a level warranting a 50 percent rating had occurred prior to April 27, 2009.  

In this regard, under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a).  

The results of above-described testing are charted on Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) and Table VII (Percentage Evaluations for Hearing Impairment).  See 38 C.F.R. § 4.85.  Table VIa (Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average) is used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  

Under 38 C.F.R. § 4.86, when the puretone threshold at each of  the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R.  § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  

On audiometric testing on VA examination in September 2008, pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
15
60
65
60
LEFT
25
70
70
75

Pure tone threshold averages were 50 decibels (dB) in the right ear and 60 dB in the left ear.  Speech discrimination scores on the Maryland CNC Word List were 80 percent, bilaterally.  The diagnoses were normal to moderately severe sensorineural hearing loss in the right ear and normal to severe sensorineural hearing loss in the left ear.  

Applying the method for evaluating hearing loss to the results of the September 2008 VA examination reveals Level IV hearing in the right ear and Level IV hearing in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a 10 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The results of the September 2008 VA examination reveal an exceptional pattern of hearing loss in the left ear because the puretone threshold at 1000 Hertz was less than 30 decibels and the puretone threshold was 70 at 2000 Hertz.  Application of these findings to Table VIA reveals Level IV hearing in the left ear.  This is then elevated to Level V, pursuant to 38 C.F.R. § 4.86(b).  Combining Level IV hearing for the right ear and Level V hearing for the left ear according to Table VII reveals a 10 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

As an initial matter, the Board notes that there is no medical evidence pertinent to the claim for an increased rating for bilateral hearing loss within the one year period prior to September 8, 2008.  As there is no evidence of a pending claim for an increased rating for service-connected bilateral hearing loss prior to September 8, 2008, and no evidence from which it is factually ascertainable that an increase in the Veteran's disability had occurred within the one-year period prior to the date of that claim, there is no basis for assignment of an effective date earlier than September 8, 2008 for the grant of an increased 10 percent rating for the service-connected bilateral hearing loss.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).

As regards the assignment of the effective date for the grant of a 50 percent rating for bilateral hearing loss, there is no medical evidence evaluating the Veteran's bilateral hearing loss during the period from September 8, 2008 to April 27, 2009.  Rather, the Veteran was afforded a VA audiological examination on May 23, 2009.  Based on the results of this examination, in the July 2009 rating decision, the RO granted an increased 50 percent rating for bilateral hearing loss, effective April 27, 2009, indicating that this was the date of the Veteran's claim for an increased rating.  

As there is no evidence of a pending claim for an increased rating for service-connected bilateral hearing loss prior to September 8, 2008, no evidence from which it is factually ascertainable that an increase in the Veteran's disability to a level warranting a 10 percent rating had occurred within the one-year period prior to the date of that claim, or evidence from which it is factually ascertainable that an increase in the Veteran's disability to a level warranting a 50 percent rating had occurred prior to April 27, 2009, there is no basis for assignment of an effective date earlier than September 8, 2008 for the grant of an increased 10 percent rating for the service-connected bilateral hearing loss, nor is there a basis for assignment of an effective date earlier than April 27, 2009 for the grant of an increased 50 percent rating for that disability.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).

For all the foregoing reasons, the Board finds that the claim for earlier effective dates for the awards of increased ratings for service-connected bilateral hearing loss must be denied.  While the Board has considered the applicability of the benefit-of- doubt doctrine in reaching this decision, as no competent, probative evidence supports the claim for earlier effective dates that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Factual Background and Analysis - Reduction

In the January 2011 rating decision, the RO reduced the rating of the Veteran's service-connected bilateral hearing loss from 50 percent to 20 percent, effective September 4, 2010.  The Veteran has appealed this reduction.  

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

In this case, the reduction in rating of the service-connected hearing loss from 50 percent to 20 percent disabling, effective September 4, 2010, did not result in a reduction in the amount of compensation payable to the Veteran (because the RO simultaneously granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective September 1, 2010).  As such, 38 C.F.R. § 3.105(e) does not apply.  See VAOPGCPREC 71-91.  See also Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  Thus, the Board will turn to the question of whether the rating reduction was proper.

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344.  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).

Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420-421 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

Here, the 50 percent rating for bilateral hearing loss was in effect for less than five years-from April 27, 2009 to September 4, 2010.  Thus, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case.  As such, reexamination disclosing improvement will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).

As indicated above, the RO granted a 50 percent rating for bilateral hearing loss, effective April 27, 2009, in a July 2009 rating decision.  The 50 percent rating was based on the results of a May 2009 VA audiological examination.  

At his May 2009 VA examination, the Veteran complained of hearing loss and stated that he was really struggling with hearing in all environments other than total quiet.  On audiometric testing, pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
15
60
70
60
LEFT
20
70
75
75

Pure tone threshold averages were 51.25 decibels (dB) in the right ear and 60 dB in the left ear.  Speech discrimination scores on the Maryland CNC Word List were 50 percent in the right ear and 54 percent in the left ear.  The diagnoses were normal to moderately severe sensorineural hearing loss in the right ear and normal to severe sensorineural hearing loss in the left ear.  

Applying the method for evaluating hearing loss to the results of the May 2009 VA examination reveals Level VIII hearing in the right ear and Level VII hearing in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a 40 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  However, the results of the May 2009 VA examination reveal an exceptional pattern of hearing loss in the left ear because the puretone threshold at 1000 Hertz was less than 30 decibels and the puretone threshold was 70 at 2000 Hertz.  Application of these findings to Table VIA reveals Level IV hearing in the left ear.  Because application of the examination findings to Table VI results in the higher numeral, VII, this is Roman numeral is used.  This is then elevated to Level VIII, pursuant to 38 C.F.R. § 4.86(b).  Combining Level VIII hearing for the right ear and Level VIII hearing for the left ear according to Table VII reveals a 50 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Veteran was afforded a VA audiological examination on September 4, 2010, in conjunction with his claim for a TDIU.  On audiometric testing, pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
20
70
70
75
LEFT
20
70
70
80

Pure tone threshold averages were 58.75 decibels (dB) in the right ear and 60 dB in the left ear.  Speech discrimination scores on the Maryland CNC Word List were 48 percent in the right ear and 20 percent in the left ear.  In providing an explanation that only the pure tone threshold evaluation should be used in evaluating the Veteran's hearing loss, the examiner noted that the Veteran could answer questions from the clinician with no visual cues at normal conversational level.  The diagnosis was normal to severe bilateral sensorineural hearing loss.  The examiner commented that the Veteran was working as a truck driver, and had reported difficulty hearing and understanding the truck radio used to communicate by the dispatcher and was having difficulty passing the Department of Transportation physical hearing evaluation.  The examiner opined that, without appropriate amplification, it would be difficult for the Veteran to obtain employment that included oral communication of any kind.  She added that he should avoid employment with excessive noise exposure.  

VA treatment records reflect that the Veteran was issued hearing aids in October 2010.  

In light of the September 2010 VA examiner's indication that the Veteran could answer questions from the clinician with no visual cues at normal conversational level and, therefore, only the pure tone thresholds should be used in evaluating his hearing loss, in the January 2011 rating decision, the RO applied the findings on VA examination to Table VIA.  See 38 C.F.R. § 4.85(c).   

Applying the method for evaluating hearing loss to the results of the September 2010 VA examination reveals Level IV hearing in the right ear and Level IV hearing in the left ear, based on application of the reported findings to Table VIA.  Application of these findings to Table VII corresponds to a 10 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board notes, however, that the results of the September 2010 VA examination reveal an exceptional pattern of hearing loss in each ear because the puretone threshold at 1000 Hertz was less than 30 decibels and the puretone threshold was 70 at 2000 Hertz.  As such, the finding of Level IV hearing in each ear is elevated to Level V, pursuant to 38 C.F.R. § 4.86(b).  Combining Level V hearing for the right ear and Level V hearing for the left ear according to Table VII reveals a 20 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Despite the fact that the results of the September 2010 audiometric testing correspond to a 20 percent rating pursuant to the pertinent rating criteria, the Board notes that the findings on VA examination in September 2010 do not reflect an improvement in the Veteran's bilateral hearing loss disability as compared to the May 2009 VA audiological evaluation.  In this regard, even discounting the speech discrimination scores (which the September 2010 VA examiner indicated should not be used in evaluating the service-connected bilateral hearing loss), the pure tone thresholds reported on VA examination in September 2010 did not reflect an improvement as compared to May 2009; rather, with the exception of the pure tone threshold at 3000 Hertz in the left ear (which improved from 75 decibels to 70 decibels), each threshold tested either stayed the same or got worse.  Significantly, the pure tone threshold average for the right ear got worse while the average for the left ear remained the same.  The conclusion that the Veteran's bilateral hearing loss had not improved is bolstered by the fact that he was issued hearing aids in October 2010.  

Based on the foregoing, the Board finds that the evidence of record at the time of the January 2011 rating decision did not indicate an improvement in the Veteran's service-connected bilateral hearing loss to substantiate the reduction in rating of that disability.  As such, entitlement to a 50 percent rating for bilateral hearing loss is restored, effective September 4, 2010.



	(CONTINUED ON NEXT PAGE)

ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection for right lower extremity peripheral neuropathy, to include as secondary to service-connected type II diabetes mellitus, is denied.

As new and material evidence has not been received, the request to reopen the claim for service connection for left lower extremity peripheral neuropathy, to include as secondary to service-connected type II diabetes mellitus, is denied.

As new and material evidence has not been received, the request to reopen the claim for service connection for right upper extremity peripheral neuropathy, to include as secondary to service-connected type II diabetes mellitus, is denied.

As new and material evidence has not been received, the request to reopen the claim for service connection for left upper extremity peripheral neuropathy, to include as secondary to service-connected type II diabetes mellitus, is denied.

Service connection for a heart condition, other than hypertension, to include as secondary to service-connected type II diabetes mellitus, is denied.  

Earlier effective dates for the assignment of increased ratings for bilateral hearing loss, evaluated as 10 percent disabling effective September 8, 2008 and 50 percent disabling effective April 27, 2009, are denied.  

The 50 percent rating for bilateral hearing loss is restored, effective September 4, 2010.  


REMAND

The Board's review of the claims file reveals that further action on the claims remaining on appeal is warranted.  

As regards the claim for service connection for hypertension, a September 1999 VA treatment record reflects that the Veteran saw Dr. N.B. in Lincoln for general care, and had been prescribed Altace two months earlier for essential hypertension.  A June 2003 treatment record indicates that the Veteran was receiving non-VA treatment from Dr. N.B.  The only records of treatment from Dr. N.B. currently associate with the claims file are dated in July 2005.  

VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  The aforementioned VA treatment records indicate that additional records of treatment from Dr. N.B., which are potentially pertinent to the claim for service connection for hypertension, are available.  

As regards the claim for a rating in excess of 50 percent for PTSD, the Veteran was issued an SOC regarding this claim in October 2009.  In August 2010 he was afforded a VA examination to evaluate his service-connected PTSD.  Additionally, a VA general medical examination conducted the same month included a psychiatric review of systems.  The reports of these VA examinations were associated with the claims file prior to certification of the case to the Board.  Thus, the claim for an increased rating for PTSD must be remanded for initial consideration of this evidence and issuance of a supplemental SOC (SSOC).  See 38 C.F.R. §§ 19.31, 19.37 (2011).

The Board further notes that the most recent VA treatment records currently associated with the claims file are dated in August 2011.  On remand, the AMC/RO should obtain all outstanding pertinent VA treatment records, to include any records of treatment from the Omaha VA Medical Center (VAMC), to include the Lincoln Community Based Outpatient Clinic (CBOC), dated since August 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hypertension and/or PTSD.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for records of treatment from Dr. N.B. (as identified during VA treatment in September 1999), and records of treatment from the Omaha VAMC, to include the Lincoln CBOC, dated since August 2011.  

2.  After ensuring that the development is complete, re-adjudicate the claims, considering all evidence associated with the claims file since issuance of the October 2009 SOC.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


